Title: William Short to John Jay, 22 December 1789
From: Short, William
To: Jay, John



Dear Sir
Paris Dec. 22. 1789

In my last I mentioned the retreat of the Imperial troops from  Brussels. The last accounts of General D’Alton who commands them are that he had arrived at Namur and after a short stay, left it in hopes of remaking Luxemburg. In this retreat through a part of the country known for its zeal in the opposition, the troops confined their hostilities to personal defences. Much the greater part joined the inhabitants. It was their defection which forced so unexpectedly the retreat of the general. The victorious party have shown the greatest moderation at Brussels. Every precaution is taken for the security of the personal property of those who are obnoxious on account of their attachment to the Emperor. So long as the views of the patriotic party were confined merely to a resistance to the Sovereign a perfect union of sentiment prevailed, but the progress of events, as was to be expected, has enlarged their views and rendered them dissimilar. The nobles and clergy are not averse to an accomodation which should render to the Belgick provinces their ancient privileges, as by them the Tiers Etat is counted for little. It is not doubted they will make use of their present knowledge of their forces and of the example of France to require conditions of a different kind. A variety of ideas have already made their appearance among the leading members of the different orders. As yet however there are not sufficient data to form a conjecture of the result. At present the Emperor seems to have thrown himself on the discretion of the provinces. His tone of co-ercion is changed into that of solicitation and will continue so probably unless peace should be made with the Porte. Some symptoms of this sort have lately made their appearance. Among them is reckoned the liberation of the Russian Minister confined at Constantinople since the beginning of the war. The reduction of Bender on the 15th of last month by the Russian troops and the possession of Bucharest by the combined armies, added to a series of former victories, will be powerful motives to pacific measures.—It is evident that the two Imperial courts are alarmed at their own successes. Their ministers here talk of them with the greatest moderation, and seem disposed either to say nothing on the subject of the present campaign or to speak of it as far less advantageous than is generally imagined. This is the more observable as the same men last year published every little success in the most exaggerated terms and sometimes magnified even a defeat into victory.
The present situation of the affairs of Liege must also give uneasiness to the Court of Vienna, as it has become evident that the King of Prussia means to make use of it to enter the game playing in the low countries if necessary. His troops now occupy the citadel  of Leige. Those of the other two Directors of the circle are so far inferior that they are scarcely taken into consideration. The proclamation made by the commander of the Prussian troops establishes the government on the footing that the Bourgeoisie had put it in the late revolution which induced the Prince to leave the territory. This establishment however is only temporary and the permanent is to be fixed by the States of the Principality under the auspices of the Prussian troops. Some have imagined that there would be an union formed between the Belgick provinces and Liege and others that this union will be extended to the Dutch provinces. But these are vague conjectures as yet. The general result depends on a number of circumstances which I am persuaded are not yet developed to the leaders themselves.
A plan of finances for the next year has been at length adopted. It is that which I mentioned in my last. It extends the operations of the caisse d’escompte in such a manner as to enable it to give a longer term for the 90 millions of livres due it by government and also to make a further advance to government of 80 millions in the first part of the next year. This advance is to be made in their paper known by the denomination of billets de la caisse. Their circulation is to be forced in the capital, but optional in the provinces as has hitherto been the case. The operation is generally considered as a bad one, but the least so of all those proposed.
A riot took place some time ago in the port of Toulon between the troops or rather the officers and the people. They arrested M. D’Albert de Rioms the commandant with some others and put them in prison. The confinement being judged illegal and dangerous, an order was immediately sent by the minister to have him set at liberty. The assembly after some debate sent an order also to the same purpose. The ministerial order arrived first and was not obeyed. It was feared the mob would destroy the magazines in the port which by the confusion they became masters of. This fear however has ceased by advice being recieved that on the decree of the assembly arriving the commandant and other prisoners were immediately set at liberty and order re-established.
No report has as yet been made on the subject of the colonies. The assembly was occupied this morning in hearing a report of the committee of judicature. The plan proposed will introduce a total change in the jurisprudence of this country. The trial by jury is adopted in the report. There are four different appeals also in cases of importance. This feature seems generally condemned.  But as yet the reasons which decided the committee in favor of it have not been heard.
I have not yet received the consular convention. The reasons mentioned in my last are the cause of the delay. If I had it I should not send it with this letter which goes by the English packet. The public offices are at length removed and established at Paris, so that I shall certainly have the convention as soon as an opportunity of sending it. I beg you to be assured that there shall be no delay on my part, particularly as it will give me an occasion of assuring you of the sentiments of perfect respect & attachment with which I have the honor to be Sir your most obedient & most humble servant,

W: Short

